STATE TEXTBOOK COMMITTEE — AUTHORITY IN SELECTING TEXTBOOKS The State Textbook Committee does not have authority to select more than seven textbooks for subjects taught in the public schools of the State.  The Attorney General has had under consideration your recent letter in which you inquire as follows: "Does the State Textbook Committee have authority to exceed seven textbooks for adoption?" Title 70 O.S. 16-1 [70-16-1] (1969), establishes the State Textbook Committee and 70 O.S. 16-2 [70-16-2] provides as follows: ". . . . Said Committee shall select seven (7) textbooks or series of books for each subject, but if there are not seven (7) books satisfactory to the Committee, then it may select only such books as are in its judgment satisfactory for such subject." In the case of State ex rel. Ogden v. Hunt, Okl., 286 P.2d 1088
(1955), the court stated in the body of its opinion: "In the construction of statutes, the word 'shall' is usually given its common meaning of must and interpreted as implying a command or mandate . . . depending upon the construction of the statute as a whole and the intention of the Legislature." Section 70 O.S. 16-2 [70-16-2], supra, specifies that the textbook committee shall select seven textbooks or series of books for each subject. This language is mandatory and indicates that this is the maximum number of textbooks that such committee may select for each subject.  It is therefore the opinion of the Attorney General that the State Textbook Committee does not have authority to select more than seven textbooks for subjects taught in the public schools of the State. (Gary F. Glasgow)